Title: To James Madison from Rufus King, 5 [March] 1802
From: King, Rufus
To: Madison, James


No. 55.
Sir
London Feb. [March] 5. 1802
Commodore Dale while at Toulon having informed me that he might have occasion to draw upon Messrs. Mackenzie and Glennie for more than the amount of the Funds in their hands subject to his Draughts, I communicated the same to these Gentlemen, who have assured me that the Commodore’s Bills shall be duly honoured.
The arms which have been making by Mortimer for the Bey of Tunis are completed; and I shall desire Bird Savage & Bird to have them sent by the earliest opportunity to our Consul at Gibraltar with Instructions to him to deliver them to the first American Frigate which touches there on her way up the Mediterranean.
On account of the double execution of the order for Cloths, the mounting of a Tagan, and I believe an excess in the Costs of the arms and Jewels above the Estimate, the Funds remitted to Bird Savage and Bird for this Service will prove deficient between two and Three Thousand Pounds: the money on hand will be wholly applied, and I shall desire Bird savage & Bird to give their acceptances at two months for the Balance. As they will advise the Secretary of the Treasury of the particulars of this Business, it is unnecessary that I should trouble you farther with it.
Lord Pelham a few days ago shewed me a Letter from Mr. MacDonough the British Agent at Tripoli, exculpating himself from the charge of having excited the Bashaw of that Regency to make war upon the United States. He explicitly denies the charge, and encloses a Certificate to the same effect, signed by the Bashaw himself. Mr. MacDonough having thought it necessary to solicit this Certificate from the Bashaw will serve to shew him that his hostility to the United States may not be agreeable to Great Britain.
The Bill authorising the Crown to suspend the Tonnage and Countervailing Duties upon American Ships and Cargoes is still before Parliament, but will without doubt pass in a few days. The Debate to which it has given rise, so far as regards General Gascoigne, one of the Members from Liverpool, appears to have been for mere electioneering purposes; and with respect to Doctor Laurence and Mr. Wyndham the occasion, however unconnected, was made use of as an opportunity to talk about the Negotiation at Amiens, and the dangerous Dominion of France.
I have seen a Letter dated Paris Feb. 26. which says “it is definitively settled to send a Colony to Louisiana and Florida. General Bernadotte is to have the direction and command of it: preparations are making for the first Expedition whose departure will perhaps depend upon the accounts expected from St. Domingo. It is asserted that the Indian Nations adjoining to Florida have Agents now here for the purpose of making Treaties with this Country to unite themselves with the Troops and Settlers that may be sent from hence. The establishment of this Colony is a darling object and will be pursued with ardour and upon a great scale, unless the affairs of St. Domingo shall for the moment derange the plan. Louisiana, Guiana and the desert Island of Tristan de Cunha are each spoken of as places to which the rebellious and untractable Negroes and people of Colour may be sent from St. Domingo and the other french Colonies.” With perfect respect and Esteem, I have the honour to be, Sir, Your obedt. & faithful Servt.
Rufus King
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC in a clerk’s hand, signed by King; docketed by Brent. Letterbook copy dated 5 Mar. 1802—the correct date according to internal evidence.



   
   For Richard Dale’s letter to King of 5 Jan. 1802, see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:13–14.



   
   This was probably an approximation of yataghan (or ataghan), a long dagger sheathed in a silver or gold scabbard, worn by men in the Ottoman Empire.



   
   On the charges against Bryan McDonogh, see King to JM, 14 Dec. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:316–17 and n. 2).



   
   In his 5 Mar. remarks before the House of Commons, Isaac Gascoyne complained that the bill “would infringe upon the Navigation act, which, next to the great charter of our liberties, ought to be kept inviolate.” French Laurence countered that “whatever might be the expediency or inexpediency of the measure, we must adopt it, if we were bound to do so by good faith.” He repeated the rumor that the French planned to “carry on a war of Customhouse duties with us, and, if possible, to ruin our trade.” William Windham stated that although he had no doubt the countervailing duties should be removed, he was uncertain “whether it was proper to pass an act to take them off before it was known that the duties in America had been abolished.” As to the French, he said, Great Britain now had to contend with a power “which had not been seen since the time of Charlemagne” (Parliamentary History of England, 36:351, 354–55, 357–58).


